682 S.E.2d 705 (2009)
STATE of North Carolina
v.
Christopher Malachi COWAN.
No. 219P09.
Supreme Court of North Carolina.
August 27, 2009.
Christopher M. Cowan, for Cowan.
Catherine F. Jordan, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 26th of May 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Iredell County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th of August 2009."